Name: 2004/517/EC:Commission Decision of 21 June 2004 amending Commission Decision 2001/881/EC as regards the list of border inspection posts agreed for veterinary checks on animals and animal products from third countries (notified under document number C(2004) 2185)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  agricultural policy;  animal product;  tariff policy;  European construction;  cooperation policy;  agricultural activity;  international trade
 Date Published: 2004-06-22; 2008-12-05

 22.6.2004 EN Official Journal of the European Union L 221/18 COMMISSION DECISION of 21 June 2004 amending Commission Decision 2001/881/EC as regards the list of border inspection posts agreed for veterinary checks on animals and animal products from third countries (notified under document number C(2004) 2185) (Text with EEA relevance) (2004/517/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), and in particular Article 6(2) thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (2), and in particular Article 6(4) thereof, Whereas: (1) Commission Decision 2001/881/EC of 7 December 2001 drawing up a list of border inspection posts agreed for veterinary checks on animals and animal products from third countries and updating the detailed rules concerning the checks to be carried out by the experts of the Commission (3), should be updated to take account, in particular, of developments in certain Member States and of Community inspections. (2) At the request of the Slovenian authorities, and following a Community inspection, an additional border inspection post at the port of Koper should be added to the list. (3) At the request of the Latvian authorities, and following a Community inspection, an additional border inspection post at Grebneva should be added to the list. (4) Commission Decision 2004/469/EC amending Decision 2001/881/EC as regards the list of border inspection posts in view of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia erroneously withdrew the border inspection post of Munich (MÃ ¼nchen) from the list for Germany, and the opportunity given by the present Decision should be taken for correcting this material error. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In the Annex to Decision 2001/881/EC, the following entry is added to the list of border inspection posts for Slovenia: 1 2 3 4 5 6 Koper 2600399 P HC, NHC-T(CH), NHC-NT Article 2 In the Annex to Decision 2001/881/EC, the following entry is added to the list of border inspection posts for Latvia: 1 2 3 4 5 6 Grebneva 2972199 R HC-T, NHC-T(CH), NHC-NT Article 3 In the Annex to Decision 2001/881/EC, the following entry is reinserted in the list of border inspection posts for Germany: 1 2 3 4 5 6 MÃ ¼nchen 0149699 A HC(2), NHC(2) O Article 4 This Decision is addressed to the Member States. Done at Brussels, 21 June 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 24, 30.1.1998, p. 9. (2) OJ L 268, 24.9.1991, p. 56. Directive as last amended by Directive 96/43/EC (OJ L 162, 1.7.1996, p. 1.). (3) OJ L 326, 11.12.2001, p. 44. Decision as last amended by Decision 2004/469/EC (OJ L 160, 30.4.2004, p. 7.).